Citation Nr: 0114129	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for benign prostate 
hypertrophy, as secondary to exposure to herbicides.  

3.  Entitlement to service connection for diverticulitis, 
claimed as colitis.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for gout 
and arthritis of the left ankle.  

5.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
allergies, including hay fever.  

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had over 22 years and eight months of active duty 
terminating with his retirement in May 1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1999 rating action of the 
Jackson, Mississippi, regional office (RO) of the Department 
of Veterans Affairs (VA).  

In a statement received at the RO in January 2000, the 
veteran raised the issue of entitlement to service connection 
for residuals of an in-service injury to his cervical neck.  
This issue is referred to the RO for appropriate action.  

In April 2000 the RO denied service connection for a 
dermatological disorder, bilateral hearing loss, and 
tinnitus.  In May 2000, the RO received from the veteran his 
notice of disagreement with the denials.  Subsequently in May 
2000, the RO furnished the veteran and his representative a 
statement of the case regarding these three service 
connection claims.  The veteran has not submitted a 
substantive appeal regarding these issues.  Thus, these 
issues are not before the Board for appellate review.  




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The evidence indicates that the veteran is receiving on going 
treatment at VA and private facilities for the disabilities 
in issue.  In view of the recent legislation the Board is of 
the opinion that all current treatment records should be 
obtained.  A review of the evidence shows that during active 
duty the veteran was treated for complaints pertaining to the 
left ankle.  In June 1974, less than a month after service, 
he began receiving treatment at a VA facility for problems 
pertaining to his ankles, diagnosed as gouty arthritis.  At 
the time of his entrance examination the veteran gave a 
history of hay fever.  The examination showed no pertinent 
abnormality. During service he was treated on several 
occasions for respiratory complaints.  A November 1976 
private medical report contains a diagnosis of perennial 
allergic rhinitis with seasonal exacerbations.  Also at the 
time of the retirement examination an abnormal glucose 
tolerance test was recorded.  A follow-up test was within 
normal limits.  In view of these facts and in view of the 
ongoing treatment the Board finds that specialized 
examinations are warranted. 

By the June 1999 rating action, the RO, in pertinent part, 
granted a compensable disability evaluation of 10 percent for 
the veteran's service-connected hemorrhoids. 
Prior to receiving a notice of disagreement, the RO, in March 
2000, furnished the veteran and his representative a 
supplemental statement of the case, which included the issue 
of an increased rating for hemorrhoids.  The supplemental 
statement of the case did not include the appropriate rating 
criteria for hemorrhoids.  Thereafter, in April 2000, the RO 
received from the veteran a VA Form 9, Appeal To Board Of 
Veterans' Appeals, in which he stated that he wished to 
appeal all of the issues listed on the supplemental statement 
of the case that the RO had sent him.  The Board construes 
this statement as a valid notice of disagreement with the 
RO's June 1999 assignment of a 10 percent disability rating 
for the veteran's service-connected hemorrhoids.  Thus, a 
statement of the case with the appropriate rating criteria is 
required.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained VA and private 
medical records regarding treatment that 
he has received for the disabilities in 
issue since his service retirement to the 
present. 

3.  The RO should request the VAMC in 
Jackson, Mississippi to furnish copies of 
any additional records of treatment that 
the veteran has received since December 
1998. 

4.  A VA examination by an appropriate 
specialist should be conducted to 
determine the nature, severity, and 
etiology of any allergic disease, 
including rhinitis and hay fever.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  Any testing deemed necessary 
should be performed.  The examiner is 
requested to express an opinion as to 
whether it is as likely as not that the 
veteran has a perennial allergic disorder 
which was initially manifested during 
service, or, if pre-existing service was 
aggravated during his period of active 
duty.  A complete rationale for all 
opinions expressed should be provided.  

5.  A VA examination by a cardiologist 
should be conducted to determine the 
severity of the veteran's of any 
cardiovascular disorder, to include the 
service connected hypertension.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to chest x-rays 
and in EKG, any other testing deemed 
necessary should be performed.  It is 
requested that the examination include 
serial blood pressure readings.  

6.  A VA examination should be conducted 
by a rheumatologist for the purpose of 
ascertaining the nature, severity, and 
etiology of the reported gouty arthritis.  
The claims folder and a copy of this 
remand should be made available to the 
examiner and the examiner should verify in 
the report that the claims folder was 
reviewed.  Any testing deemed necessary 
should be performed.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the gouty 
arthritis, if diagnosed, was initially 
manifested during service or within one 
year thereafter.  A complete rationale for 
any opinion expressed should be provided.

7.  A VA examination should be conducted 
by an appropriate specialist to determine 
the nature and etiology of the diabetes 
mellitus.  The claims folder and a copy 
of this remand should be made available 
to the examiner and the examiner should 
verify in the report that the claims 
folder was reviewed.  Any testing deemed 
necessary should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the diabetes 
mellitus, if diagnosed, was initially 
manifested during service or within one 
year thereafter.  If no, it is requested 
that the examiner comment on the clinical 
significance of the abnormal glucose 
tolerance test findings recorded at the 
time of the retirement examination.  A 
complete rationale for any opinion 
expressed should be provided.

8.  It is requested that the RO furnish 
the veteran and his representative with a 
statement of the case regarding the issue 
of an increased rating for hemorrhoids 
and inform the veteran of the 
requirements necessary to perfect an 
appeal.  The RO is informed that this 
issue is not before the Board until a 
timely substantive appeal has been 
received.  

9.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status, to include 
consideration of 38 C.F.R. §§ 3.307, 
3.309, 38 C.F.R. § 3.380 (2000) as 
appropriate.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




